Citation Nr: 1635010	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  06-35 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of a right thumb sprain. 

2.  Entitlement to an initial compensable disability rating for residuals of a chipped sternum.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran had active military service from February 1975 to September 2004. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the RO in St. Petersburg, Florida, which granted service connection for the disabilities currently on appeal.  The RO assigned noncompensable (0 percent) disability ratings, retroactively effective from October 1, 2004.  The Veteran submitted a Notice of Disagreement (NOD) in September 2005, appealing the initial disability ratings assigned.  The RO issued a Statement of the Case (SOC) in August 2006.  In September 2006, the Veteran submitted his Substantive Appeal (on VA Form 9) to perfect his appeals.

In November 2010 and February 2016, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Board notes that additional pertinent lay evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2016 Supplemental SOC (SSOC).  To date, this evidence has not been reviewed by the AOJ.  However, the Veteran waived his right to have the AOJ initially review this evidence in a statement dated in April 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The Board notes that in a February 2016 statement, the Veteran's representative requested a pre-determination hearing on the proposed reductions for the service-connected bilateral knee disabilities, as described in the January 2016 rating decision.  To date, the Veteran has not been scheduled for this requested hearing.  As the representative's statement cannot be construed as a NOD since the rating decision merely involved a proposal and did not actually reduce the knee disabilities, the Board does not have jurisdiction over these issues.  Thus, the Board is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the United States Court of Appeals for Veterans Claims (Court) recently provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in April 2016 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, recent VA examinations with retrospective and current medical opinions are needed before these claims can be addressed on the merits.  Id.; see Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Additionally, the April 2016 VA examiner did not provide any ranges of motion of the shoulders, as specifically requested by the Board in its February 2016 remand directives.  The April 2016 VA examiner also did not separate out the symptoms attributable to the Veteran's non-service-connected degenerative joint disease of the right thumb and his service-connected residuals of a right thumb sprain.  This action was specifically requested by the Board in its February 2016 remand directives.  The April 2016 VA examiner stated that the Veteran did not have a current diagnosis of degenerative joint disease of the right thumb, and thus a medical opinion was not needed.  However, during the course of this appeal period, the Veteran was diagnosed with degenerative joint disease of the right thumb by the December 2010 VA examiner.  Thus, the requested medical opinions are needed to comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran with a VA hand/finger examination to determine the current severity of his service-connected residuals of a right thumb sprain.  The claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of both thumbs in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of both thumbs.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the current severity of the service-connected residuals of a right thumb sprain, and the ranges of motion of the opposite joint (left thumb) from October 2004 to the present.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Finally, the examiner must determine whether the current degenerative joint disease of the right thumb was (i) caused OR (ii) aggravated beyond its natural progress by the service-connected residuals of a right thumb sprain.  If so, the examiner should provide a baseline for the aggravation.  If not, the examiner must, if possible, separate out the symptoms attributable to the service-connected residuals of a right thumb sprain and the non-service-connected degenerative joint disease of the right thumb.  The examiner must provide rationale for this opinion.

2.  Schedule the Veteran with a VA shoulder examination to determine the current severity of his service-connected residuals of a chipped sternum.  The claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examiner must describe all symptomatology associated with the residuals of a chipped sternum.  If any symptoms attributable to the residuals of a chipped sternum overlap with symptoms attributable to the already service-connected left shoulder impairment of the humerus and/or the service-connected left shoulder degenerative changes (arthritis) of the AC joint, please so indicate.

The examination report must include ranges of motion of both shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of both shoulders.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the current severity of the service-connected residuals of a chipped sternum, and the ranges of motion of both shoulders from October 2004 to the present.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

